Citation Nr: 1146338	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for renal insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Board observes that the issue of entitlement to service connection for erectile dysfunction has been raised by the record.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the claim, and it is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To afford a new VA examination and obtain VA treatment records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The record shows that a VA medical opinion was requested in June 2007 to determine whether the Veteran's renal insufficiency was related to his service-connected diabetes mellitus.  The examiner noted that a review of the VA treatment records showed that the Veteran now has mild renal insufficiency, CKD stage III and does not have kidney failure.  The Veteran's representative has requested a new VA examination on the basis that the VA opinion was inadequate as there was no history of symptoms or lab work taken by the examiner.  In addition, the examiner did not address the Veteran's hypertension, only noting that it was not related to his service-connected diabetes mellitus type.  However, the pertinent rating criteria in this case shows that a 60 percent disability rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  38 C.F.R. § 4.115a.  The examiner did not address the presence or nonpresence of albuminuria, whether the Veteran has decreased kidney function (the examiner only noted that the Veteran did not have kidney failure), or whether the Veteran's hypertension results in diastolic pressure of more than 120.  Thus, the Board finds that the Veteran is entitled to a VA examination to ascertain the current nature and severity of his renal insufficiency.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, it appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Fargo, North Dakota.  On remand, updated VA treatment records should be requested.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request updated treatment records from the Fargo VAMC since 2007.  In addition, please request VA treatment records from 2003 to 2005, as requested by the Veteran's representative.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected renal failure.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, the examiner should address whether the Veteran has albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 (diastolic pressure predominantly 120 or more).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

